Opinion,
Mr. Justice Sterbett:
We are not satisfied that there is any error, either in the decree complained of, or in the proceedings leading up thereto.
The specifications of error are twenty-nine in number, and one of these embraces the thirty exceptions filed before the learned master. If these specifications were as formidable as they are numerous, it would be impossible to sustain the decree; but an examination of the record, including the account stated by the master, has convinced us that these fifty-nine subjects of complaint are not of sufficient merit, either singly or collectively, to warrant a reversal of the decree.
In several of the specifications, the subject of complaint is the finding that plaintiff, Mrs. Parker, was an equal partner with the two defendants, and that they should account to her, and not to her husband, for a one third interest in the late firm. A sufficient answer to that complaint, is the finding of the learned master that, pending the proceedings before him, eoun*327sel for both parties agreed that upon Mr. Parker filing a disclaimer of any interest in the late firm or its assets, the proceedings for an account should go on, and whatever the master might find due should be awarded to the plaintiff, with the same effect as if defendants had not made the claim in their answer that Mr. Parker, and not his wife, was the person with whom they had formed the copartnership and carried on the business thereof. That disclaimer, dated July 31, 1889, was duly executed and filed. Its effect, of course, was to relieve the master from further inquiry as to plaintiff’s membership in the firm, and authorized him to proceed with the statement of an account between the late partners.
Several of the specifications are predicated of the assumption that Samuel W. Broadbent, alone, was in possession of the assets of the late firm, and that he had been acting as liquidating partner since June 30, 1887, the date of the dissolution. That assumption is wholly unwarranted by the evidence. The master found that upon the withdrawal of Mrs. Parker and the dissolution of the firm, on the day last named, both of the defendants continued to carry on the business; retained, and have ever since retained, possession and control of the firm’s property and assets, and dealt with the same as though it was their own. In that finding he is fully sustained by the weight of evidence. In view of the facts thus found, be rightly held that, as to the property, assets, etc., of the late firm, the defendants should account on the basis of the value thereof at the time they assumed said possession and exclusive control. This was clearly warranted by all the facts and circumstances of the case, as shown by the evidence.
Many of the specifications relate to the master’s mode of stating the account, and the values of various items of the assets as found by him, etc. As to these subjects of complaint, the zealous and able argument of the learned counsel for defendants has failed to convince us that there is any such error as would warrant a reversal or even modification of the decree. The nature of the business in which the late firm was engaged, the character of its property and assets, the time that elapsed since the dissolution, etc., made it very difficult to arrive at strictly accurate and just valuations as of the date of dissolution. The master had the parties, the partnership books, the witnesses, *328etc.,' all before Mm, and was thus in a much better position to reach a just and equitable result in the statement of an account than we are. Under circumstances, such as are disclosed by the evidence in this case, nothing short of manifest error should induce us to interfere with the conclusions reached by the master and the court below. No such error appears in this case.
Decree affirmed and appeal dismissed, with costs to be paid by appellants.